EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the Request for Continuing Examination (RCE) with amendment of December 03, 2021, which amendment has been ENTERED.

The drawings of April 25, 2019 are hereby accepted as FORMAL.

Regarding the Information Disclosure Statement (IDS) of December 03, 2021, non-patent literature (NPL) the document copy for citation #14 (Rouveure et al) has some pages that are just jumbled characters.  This document was only considered to the extent that some of the pages were legible.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) An autonomous driving system in a vehicle, comprising: a beam steering antenna comprising an array of radiating cells; a radar system identify targets in a path and a surrounding environment of the vehicle with a reinforcement learning engine of the radar system that comprises at least one neural network, wherein the reinforcement learning engine provides control of the beam steering antenna in response to the identified targets in the path and the surrounding environment of the vehicle; and a sensor fusion module for receiving information , the sensor fusion module configured to receive information of the identified targets from the reinforcement learning engine of the radar system and compare the information from the one or more sensors with the information of the identified targets.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 10 as newly-amended is as follows:
a meta-structure beam steering antenna configured to radiate a plurality of radio frequency (RF) beams under control of the antenna controller; and a perception module having a reinforcement learning engine that comprises at least one neural network, wherein is determined with the at least one neural network of the reinforcement learning engine of the perception module, wherein the reinforcement learning engine provides control of the meta-structure beam steering antenna in response to a detected and identified target in a path and a surrounding environment of the radar system.”  (Bold added).
As for independent claim 10 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 11-17 depends ultimately from allowable, independent claim 10, each of dependent claims 11-17 is allowable for, at least, the reasons for which independent claim 10 is allowable.
The text of independent claim 18 as newly-amended is as follows:
“18. (Previously Presented) A method for operating a radar system in an autonomous driving system, the method comprising: directing a meta-structure antenna structure to transmit radio frequency (RF) beams with determined parameters; receiving reflected RF beams from targets within a distance of the autonomous FAX (949) 202-3001 driving system; 4888-0244-3524 v.1Page 4 of 9 Appl. No.: 16/395,208identifying the targets with a reinforcement learning engine comprising at least one neural network; tracking the targets with a multi-object tracker; and transmitting the target identification to a sensor fusion in the autonomous driving system.”  (Bold added).
With respect to independent claim 18 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 19-20 depends ultimately from allowable, independent claim 18, each of dependent claims 19-20 is allowable for, at least, the reasons for which independent claim 18 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648